Citation Nr: 0500264	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  01-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected left 
calf fragment wound.

2.  Entitlement to an increased rating for a left calf 
fragment wound, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to March 17, 
2004.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1969 to April 
1972.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a February 2000 rating action that 
denied a rating in excess of 10 percent for a left calf 
fragment wound, but granted service connection and assigned 
an initial 30 percent rating for PTSD, from February 4, 1999.  
A Notice of Disagreement (NOD) with the denial of a rating in 
excess of 10 percent for a left calf fragment wound was 
received in March 2000.

This appeal also arises from a May 2000 rating action that 
denied service connection for a left hip disability, claimed 
as secondary to the service-connected left calf fragment 
wound.  NODs with the denials of secondary service connection 
and an initial rating in excess of 30 percent for PTSD were 
received in July 2000. Because the PTSD claim involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  

By rating action of November 2000, the RO granted an 
increased rating, from 10 percent to 20 percent, for a left 
calf fragment wound; the matter of a rating in excess of 20 
percent remains for appellate consideration.  A Statement of 
the Case (SOC) on all 3 issues was issued subsequently in 
November 2000, and a Substantive Appeal was received in 
January 2001.  A Supplemental SOC (SSOC) was issued in 
January 2002.

In September 2002, the Board determined that further 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The Board notified the veteran of 
that development by letter of January 2003.  Inasmuch as the 
provisions of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
were later held to be invalid (see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)), the Board remanded these matters to the RO in August 
2003.  

By rating action of July 2004, the RO granted a 100 percent 
schedular rating for PTSD, effective March 17, 2004; this 
represents a full grant of the benefit sought on appeal with 
respect to this issue for the period after March 17, 2004; 
however, the matter of an initial rating in excess of 30 
percent for PTSD from the period from February 4, 1999 to 
March 17, 2004 remains for appellate consideration.  A SSOC 
was issued in subsequently in July 2004, reflecting the RO's 
continued denials of secondary service connection and a 
rating in excess of 20 percent for a left calf fragment 
wound.

The Board's decision with respect to the issue of secondary 
service connection for a left hip disability is set forth 
below.  For the reasons expressed below, the issues of an 
initial rating in excess of 30 percent for PTSD prior to 
March 17, 2004 and a rating in excess of 20 percent for a 
left calf fragment wound are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action on his part is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for secondary service connection for a 
left hip disability has been accomplished.

2.  Competent medical evidence establishes that the veteran 
does not currently have a left hip disability.




CONCLUSION OF LAW

The criteria for service connection for a left hip 
disability, as secondary to a service-connected left calf 
fragment wound, are not met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the claim for secondary service connection 
for a left hip disability, the Board finds that, considering 
the record in light of the duties imposed by the VCAA and its 
implementing regulations, all notification and development 
action needed to fairly adjudicate that claim on appeal has 
been accomplished.

In the March 2000 RO letter, the May 2000 rating action, the 
July 2000 RO letter, the November 2000 SOC, the March 2001 RO 
letter, the January 2002 SSOC, the February and April 2002 
and March 2004 RO letters, the July 2004 SSOC, and the 
October 2004 RO letter, the veteran was variously notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit information and evidence.  

Additionally, the November 2000 SOC, the March 2001 and March 
2004 RO letters, and the July 2004 SSOC variously informed 
the veteran of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave the VA enough information about such 
records so that it could request them from the person or 
agency that had them.  In addition, the latter 2001 and 2004 
documents specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing the VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
March 2001 RO letter specifically notified the veteran to 
furnish any private evidence that he had in his possession 
with respect to the claim on appeal.  Accordingly, the Board 
finds that the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence will be retrieved by the VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim.  As indicated above, all four 
notice requirements have been met.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that the VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the May 2000 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the several rating actions and RO 
letters, the SOC, and the SSOCs issued between 2000 and 2004 
have repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in July 2004 on the basis of all the evidence 
of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative as well 
as pursuant to the Board's development and remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining extensive VA and private inpatient, 
outpatient, and examination records from 1988 to 2000.  A 
June 2002 decision of the Social Security Administration 
awarding the veteran disability benefits, together with all 
medical records underlying that determination, have been 
associated with the claims file and considered in 
adjudicating this claim.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the secondary service 
connection claim on appeal, at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Analysis

In this case, the veteran contends that he currently suffers 
from a left hip disability that is secondary to his service-
connected left calf fragment wound.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  The extent of additional disability resulting 
from the aggravation of a nonservice-connected disability by 
a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In this case, the record documents the veteran's current 
complaints of left hip pain.  However, the service medical 
records are completely negative for complaints or findings of 
any left hip involvement in the left calf fragment wound the 
veteran sustained in combat action in Vietnam in August 1970, 
and the April 1972 separation examination was negative for 
any left hip pathology.  Post-service private medical records 
from 1988, 1989, and 1992 are similarly negative for 
pertinent left hip pathology.  Moreover, competent, objective 
evidence-specifically, the April 1999 and March 2004 VA 
orthopedic examinations-establishes that the veteran does 
not currently suffer from any chronic left hip disability.  
After a review of the veteran's contentions and medical 
history, and comprehensive examinations of the veteran, the 
same VA examiner concluded on both occasions that the veteran 
had no current disability of the left hip, and X-rays were 
also negative on both occasions.  

The Board accords great probative value to the well-reasoned 
1999 and 2004 VA examination reports and opinions by the same 
physician who examined the veteran on both occasions, and 
comprehensively reviewed his medical history and records in 
reaching his conclusions.  

Although the veteran may believe that he currently has a left 
hip disability resulting from his service-connected left calf 
fragment wound, as layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
probative (persuasive) evidence on medical matters, such as 
whether he, in fact, suffers from a currently-claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131 (West 2002).  In the absence of proof 
of a present disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
secondary service connection for a left hip disorder must be 
denied because the first essential criterion for a grant of 
service connection-evidence that a chronic hip 
"disability" currently exists-has not been met.  Where, as 
here, the competent and objective evidence has ruled-out the 
existence of the claimed disability, the veteran's complaints 
of pain, alone, provide no predicate for a grant of service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App.  282, 
285 (1999).

Hence, the claim for secondary service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 3.102; Gilbert v. Derwinski, 1 
Vet. App.  49, 53-56 (1990).


ORDER

Service connection for a left hip disability, as secondary to 
a service-connected left calf fragment wound, is denied.


REMAND

With respect to the claims for an initial rating in excess of 
30 percent for PTSD prior to March 17, 2004, and a rating in 
excess of 20 percent for a left calf fragment wound, the 
Board finds that all development action needed to fairly 
adjudicate those claims has not been accomplished.

In its September 2002 order for evidentiary development, the 
Board requested the RO to obtain copies of the complete 
clinical records of treatment of the veteran for PTSD from 
the Brooklyn, New York VA Medical Center (VAMC).  Appellate 
review discloses that, although many Brooklyn VAMC clinical 
records showing treatment of the veteran for other 
disabilities have been obtained and associated with the 
claims file, outpatient mental hygiene clinical records have 
not been among them.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding outpatient mental hygiene clinical records of 
psychiatric treatment of the veteran from the Brooklyn VAMC 
from 1997 through March 17, 2004, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In August 2003, the Board remanded the issue of a rating in 
excess of 20 percent for a left calf fragment wound to the RO 
for due process development, to include affording the veteran 
a VA examination to obtain specific clinical findings 
necessary to adjudicate the claim.  Appellate review 
discloses that the evidence currently of record is 
insufficient to fairly evaluate that claim on appeal.  
Although a VA examination was conducted in March 2004, the 
examiner failed to furnish the requested assessment as to 
whether the veteran's muscle injury was best characterized as 
moderate, moderately-severe, or severe.  Under the 
circumstances, the Board finds that Stegall requires that 
this case be remanded to the RO to obtain a supplemental 
statement from the same VA physician who examined the veteran 
in March 2004, if available, that includes all requested 
medical comments.  The Board emphasizes that only an 
additional statement based on the current evidence is sought 
from the VA physician, not additional examination of the 
veteran, unless such additional examination is unavoidable.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Brooklyn VAMC copies of all records of 
psychiatric treatment and/or evaluation 
of the veteran, from 1997 through March 
17, 2004.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  After all available records and/or 
responses have been associated with the 
claims file, the RO should return the 
claims file to I. S. Behr, M.D., at the 
Brooklyn VAMC, for supplemental medical 
comments pertaining to his examination of 
the veteran on March 17, 2004.  With 
respect to the residuals of a fragment 
wound of the left calf, Dr. Behr should 
comment as to whether the veteran's 
injury to Muscle Group XI is best 
characterized as moderate, moderately-
severe, or severe.  The complete 
rationale for the comments expressed 
should be set forth in a printed 
(typewritten) report.

The RO should only arrange for the 
veteran to undergo additional VA 
examination to obtain a response to the 
questions posed above if Dr. Behr is not 
available or if examination is needed to 
respond to the question posed above.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

4.  After completing the requested 
action, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


